Exhibit 10.2

RESTRICTED STOCK AWARD AGREEMENT

This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made this      day of
     ,      , by and between ROCHESTER MEDICAL CORPORATION, a Minnesota
corporation (the “Corporation”) and      , an individual resident of      ,
     (“Employee”).

WHEREAS, the Corporation considers it desirable and in its best interests that
the Employee be given an inducement to acquire a proprietary interest in the
Corporation and an added incentive to advance the interests of the Corporation,
by possessing a restricted stock award for common shares of the Corporation, in
accordance with Rochester Medical Corporation 2001 Stock Incentive Plan (as
adopted, amended and currently in effect, the “Plan").

NOW THEREFORE, in consideration of the premises and of the mutual promises and
consideration provided herein, the parties agree as follows:

1. Definitions. Words and phrases not otherwise defined herein shall have the
meanings ascribed to them, respectively, in the Plan.

2. Award. The Corporation hereby grants to Employee a restricted stock award of
      shares (the “Shares”) of Common Stock, without par value per share, of the
Corporation according to the terms and conditions set forth herein and in the
Plan. A copy of the Plan will be furnished upon request of Employee. With
respect to the Shares, Employee shall be entitled at all times on and after the
date of issuance of the Shares to exercise the rights of a shareholder of Common
Stock of the Corporation, including the right to vote the Shares and the right
to receive dividends on the Shares.

3. Vesting. Except as otherwise provided in this Agreement, the Shares shall
vest in accordance with the following schedule:

          On each of   Number of Shares the following dates   Vested

4. Restrictions on Transfer. Until the Shares vest pursuant to Section 3 or
Section 5 hereof, none of the Shares may be pledged, alienated, attached or
otherwise encumbered, and any purported pledge, alienation, attachment or
encumbrance shall be void and unenforceable against the Corporation, and no
attempt to transfer the Shares, whether voluntary or involuntary, by operation
of law or otherwise, shall vest the purported transferee with any interest or
right in or with respect to the Shares.

5. Forfeiture; Early Vesting. If Employee ceases to be an employee of the
Corporation or any affiliate prior to vesting of the Shares pursuant to
Section 3 or Section 7 hereof, all of Employee’s rights to all of the unvested
Shares shall be immediately and irrevocably forfeited, except that (i) if
Employee ceases to be an employee by reason of permanent and total disability
prior to the vesting of Shares under Section 3 or Section 7 hereof, (ii) if
Employee ceases to be an employee by reason of death prior to the vesting of
Shares under Section 3 or Section 7 hereof, or (iii) if Employee ceases to be an
employee by reason of termination without cause prior to the vesting of Shares
under Section 3 or Section 7 hereof, all Shares granted hereunder shall vest as
of such termination of employment. Upon forfeiture, Employee will no longer have
any rights relating to the unvested Shares, including the right to vote the
Shares and the right to receive dividends declared on the Shares.

6. Distributions and Adjustments.

(a) If any Shares vest subsequent to any change in the number or character of
the Common Stock of the Corporation (through any stock dividend or other
distribution, recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares, or otherwise), Employee shall receive upon
such vesting the number and type of securities or other consideration which
Employee would have received if such Shares had vested prior to the event
changing the number or character of the outstanding Common Stock.

(b) Any additional shares of Common Stock of the Corporation, any other
securities of the Corporation and any other property (except for regular cash
dividends or other cash distributions) distributed with respect to the Shares
prior to the date or dates the Shares vest shall be subject to the same
restrictions, terms and conditions as the Shares to which they relate and shall
be promptly deposited with the Secretary of the Corporation or a custodian
designated by the Secretary.

7. Change In Control. Notwithstanding Section 3 above, the Shares shall be fully
vested on the date of (i) a public announcement (which, for purposes of this
definition, shall include, without limitation, a report filed pursuant to
Section 13(d) of the Securities Exchange Act of 1934, as amended (“Exchange
Act”)) is made by the Company or any Person that such Person beneficially owns
more than 50% of the Common Stock outstanding, (ii) the Company consummates a
merger, consolidation or statutory share exchange with any other Person in which
the surviving entity would not have as its directors at least 60% of the
Continuing Directors and would not have at least 60% of its common stock owned
by the common shareholders of the Company prior to such merger, consolidation or
statutory share exchange, (iii) a majority of the Board of Directors is not
comprised of Continuing Directors or (iv) a sale or disposition of all or
substantially all of the assets of the Company or the dissolution of the
Company. A “Continuing Director” is a current director of the Company, a
director elected by the Board of Directors, a majority of whose members are
Continuing Directors, or a director elected by shareholders upon the
recommendation of the Board of Directors, a majority of whose members are
Continuing Directors. “Person” means any individual, firm, corporation or other
entity, and shall include any successor (by merger or otherwise) of such entity.

8. Miscellaneous.

(a) Issuance of Shares. The Corporation shall cause the Shares to be issued in
the name of Employee, either by book-entry registration or issuance of a stock
certificate or certificates evidencing the Shares, which certificate or
certificates shall be held by the Secretary of the Corporation or the stock
transfer agent or brokerage service selected by the Secretary of the Corporation
to provide such services for the Plan. The Shares shall be restricted from
transfer and shall be subject to an appropriate stop-transfer order. If any
certificate is used, the certificate shall bear an appropriate legend referring
to the restrictions applicable to the Shares. Employee hereby agrees to the
retention by the Corporation of the Shares and, if a stock certificate is used,
agrees to execute and deliver to the Corporation a blank stock power with
respect to the Shares as a condition to the receipt of this award of Shares.
After any Shares vest pursuant to Section 3 or Section 7 hereof, and following
payment of the applicable withholding taxes pursuant to Section 8(b) of this
Agreement, the Corporation shall promptly cause to be issued a certificate or
certificates, registered in the name of Employee or in the name of Employee’s
legal representatives, beneficiaries or heirs, as the case may be, evidencing
such vested whole Shares (less any shares withheld to pay withholding taxes) and
shall cause such certificate or certificates to be delivered to Employee or
Employee’s legal representatives, beneficiaries or heirs, as the case may be,
free of the legend or the stop-transfer order referenced above. The value of any
fractional Shares shall be paid in cash at the time certificates evidencing the
Shares are delivered to Employee.

(b) Income Tax Matters.

(i) In order to comply with all applicable federal or state income tax laws or
regulations, the Corporation may take such action as it deems appropriate to
ensure that all applicable federal or state payroll, withholding, income or
other taxes, which are the sole and absolute responsibility of Employee, are
withheld or collected from Employee.

(ii) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee under the Plan, Employee may elect to satisfy Employee’s
federal and state income tax withholding obligations arising from the receipt
of, or the lapse of restrictions relating to, the Shares, by (i) delivering
cash, check (bank check, certified check or personal check) or money order
payable to the Corporation, (ii) having the Corporation withhold a portion of
the Shares otherwise to be delivered having a Fair Market Value equal to the
amount of such taxes, or (iii) delivering to the Corporation shares of Common
Stock already owned by Employee having a fair market value equal to the amount
of such taxes. Any  shares already owned by Employee for no less than six months
prior to the date delivered to the Corporation if such shares were acquired upon
the exercise of an option or upon the vesting of restricted stock units or other
restricted stock. The Corporation will not deliver any fractional Shares but
will pay, in lieu thereof, the Fair Market Value of such fractional Shares.
Employee’s election must be made on or before the date that the amount of tax to
be withheld is determined.

(c) Plan Provisions Control. In the event that any provision of the Agreement
conflicts with or is inconsistent in any respect with the terms of the Plan, the
terms of the Plan shall control.

(d) Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and assigns.

(e) No Right to Employment. The issuance of the Shares shall not be construed as
giving Employee the right to be retained in the employ, or as giving a director
of the Corporation or an affiliate the right to continue as a director, of the
Corporation or an affiliate, nor will it affect in any way the right of the
Corporation or an affiliate to terminate such employment or position at any
time, with or without cause. In addition, the Corporation or an affiliate may at
any time dismiss Employee from employment, or terminate the term of a director
of the Corporation or an affiliate, free from any liability or any claim under
the Plan or the Agreement. Nothing in the Agreement shall confer on any person
any legal or equitable right against the Corporation or any affiliate, directly
or indirectly, or give rise to any cause of action at law or in equity against
the Corporation or an affiliate. The Award granted hereunder shall not form any
part of the wages or salary of Employee for purposes of severance pay or
termination indemnities, irrespective of the reason for termination of
employment. Under no circumstances shall any person ceasing to be an employee of
the Corporation or any affiliate be entitled to any compensation for any loss of
any right or benefit under the Agreement or Plan which such employee might
otherwise have enjoyed but for termination of employment, whether such
compensation is claimed by way of damages for wrongful or unfair dismissal,
breach of contract or otherwise. By participating in the Plan, Employee shall be
deemed to have accepted all the conditions of the Plan and the Agreement and the
terms and conditions of any rules and regulations adopted by the Committee (as
defined in the Plan) and shall be fully bound thereby.

(f) Governing Law. The validity, construction and effect of the Plan and the
Agreement, and any rules and regulations relating to the Plan and the Agreement,
shall be determined in accordance with the internal laws, and not the law of
conflicts, of the State of Minnesota.

(g) Securities Matters. The Corporation shall not be required to deliver Shares
until the requirements of any federal or state securities or other laws, rules
or regulations (including the rules of any securities exchange) as may be
determined by the Corporation to be applicable are satisfied.

(h) Severability. If any provision of the Agreement is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction or would disqualify
the Agreement under any law deemed applicable by the Committee, such provision
shall be construed or deemed amended to conform to applicable laws, or if it
cannot be so construed or deemed amended without, in the determination of the
Committee, materially altering the purpose or intent of the Plan or the
Agreement, such provision shall be stricken as to such jurisdiction or the
Agreement, and the remainder of the Agreement shall remain in full force and
effect.

(i) No Trust or Fund Created. Neither the Plan nor the Agreement shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Corporation or any Affiliate and Employee or any other
person.

(j) Headings. Headings are given to the Sections and subsections of the
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.

IN WITNESS WHEREOF, the Corporation and Employee have executed this Restricted
Stock Award Agreement on the date set forth in the first paragraph.

         
ROCHESTER MEDICAL CORPORATION
 
 

 
By:
Name:
Title:
[Employee]
Name:
 

